                   Case 5:18-cr-00099 Document 66 Filed 05/16/19 Page 1 of 7 PageID #: 315
AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                      Southern District
                                     __________         of West
                                                 District         Virginia
                                                           of __________
                                                       )
              UNITED STATES OF AMERICA                 )      JUDGMENT IN A CRIMINAL CASE
                         v.                            )
                                                       )
                   MANUEL C. BARIT                            Case Number: 5:18-cr-00099-01
                                                       )
                                                       )      USM Number: 15000-088
                                                       )
                                                       )       Michael O. Callaghan & Charles W. Neely
                                                       )      Defendant’s Attorney
THE DEFENDANT:
G
✔ pleaded guilty to count(s)           Twenty-Six of the Superseding Indictment

G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended               Count
 18 U.S.C. § 1347                    healthcare fraud                                                        1/24/2018                    26




       The defendant is sentenced as provided in pages 2 through                7        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G
✔ Count(s)     1 through 25 of the Superseding Indictment   G is   G
                                                                   ✔ are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          5/16/2019
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge




                                                                         Name and Title of Judge


                                                                          5/16/2019
                                                                         Date
                 Case 5:18-cr-00099 Document 66 Filed 05/16/19 Page 2 of 7 PageID #: 316
AO 245B (Rev. ) Judgment in a Criminal Case
                     Sheet 4—Probation
                                                                                                    Judgment—Page    2    of        7
DEFENDANT: MANUEL C. BARIT
CASE NUMBER: 5:18-cr-00099-01
                                                           PROBATION
You are hereby sentenced to probation for a term of :
     TWENTY-FOUR (24) MONTHS.




                                                    MANDATORY CONDITIONS
1.  You must not commit another federal, state or local crime.
2.  You must not unlawfully possess a controlled substance.
3.  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of SODFHPHQWRQ
    SUREDWLRQ and at least two periodic drug tests thereafter, as determined by the court.
           G
           ✔ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
4. G You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
     ✔
5. G You must comply with the requirements of the Sex Offender Registration and Notification Act ( U.S.C. § , et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQ
         whHUH you reside,work, are a student, or were convicted of a qualifying offense. (check if applicable)
6. G You must participate in an approved program for domestic violence. (check if applicable)
7.  G✔ You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
    fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                 Case 5:18-cr-00099 Document 66 Filed 05/16/19 Page 3 of 7 PageID #: 317
 AO 245B (Rev. ) Judgment in a Criminal Case
                       Sheet 4A — Probation
                                                                                                 Judgment—Page        3       of         7

DEFENDANT: MANUEL C. BARIT
CASE NUMBER: 5:18-cr-00099-01

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
                 Case 5:18-cr-00099 Document 66 Filed 05/16/19 Page 4 of 7 PageID #: 318
 AO 245B (Rev. ) Judgment in a Criminal Case
                       Sheet 4B — Probation
                                                                                                   Judgment—Page     4      of       7
DEFENDANT: MANUEL C. BARIT
CASE NUMBER: 5:18-cr-00099-01

                                               ADDITIONAL PROBATION TERMS
While on probation, the defendant must not commit another federal, state, or local crime, must not possess a firearm or other dangerous
device, and must not unlawfully possess a controlled substance. The defendant must also comply with the standard terms and
conditions of probation as recommended by the United States Sentencing Commission and as adopted by the United States District
Court for the Southern District of West Virginia, except that the defendant shall not be required to participate in a program of testing,
counseling, and treatment for drug and alcohol abuse as directed by the probation officer. In addition, the defendant shall comply with
the Standard Conditions of Supervision adopted by the Southern District of West Virginia in Local Rule of Criminal Procedure 32.3, as
follows:

1) If the defendant is unemployed, the probation officer may direct the defendant to register and remain active with Workforce West
Virginia;

2) The defendant shall submit to random urinalysis or any drug screening method whenever the same is deemed appropriate by the
probation officer. The defendant shall not use any method or device to evade a drug screen;

3) As directed by the probation officer, the defendant will make copayments for drug testing and drug treatment services at rates
determined by the probation officer in accordance with a court-approved schedule based on ability to pay and availability of third-party
payments; and

4) A term of community service is imposed on every defendant on supervised release or probation. Fifty hours of community service is
imposed on every defendant for each year the defendant is on supervised release or probation. The obligation for community service is
waived if the defendant remains fully employed or actively seeks such employment throughout the year.
                 Case 5:18-cr-00099 Document 66 Filed 05/16/19 Page 5 of 7 PageID #: 319
 AO 245B (Rev. ) Judgment in a Criminal Case
                       Sheet 4D — Probation
                                                                                                 Judgment—Page      5     of        7
DEFENDANT: MANUEL C. BARIT
CASE NUMBER: 5:18-cr-00099-01

                                          SPECIAL CONDITIONS OF SUPERVISION
In addition, the Defendant shall comply with the following Special Conditions of probation:

1) As a special condition of probation, the Defendant shall serve a 6-month term of home confinement, which shall include electronic
monitoring, subject to the terms and conditions of the home confinement program administered by the Probation Office. The
Defendant shall pay all costs associated with electronic monitoring. While on home confinement, the Defendant shall not leave the
approved residence except for approved employment, school, observance of religious services, medical or other emergencies, or other
absences approved by the court or by the Defendant's probation officer;

2) As a special condition of probation, the Court orders the Defendant to perform 100 hours of community service during the term of
probation at a location to be determined by the Defendant's supervising probation officer; and

3) As a special condition of probation, the Defendant shall continue to cooperate with the medical board and do what is requested
regarding surrendering his medical license.
                  Case 5:18-cr-00099 Document 66 Filed 05/16/19 Page 6 of 7 PageID #: 320
AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                        Judgment — Page        6     of        7
 DEFENDANT: MANUEL C. BARIT
 CASE NUMBER: 5:18-cr-00099-01
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                  JVTA Assessment*                Fine                        Restitution
 TOTALS            $ 100.00                     $ 0.00                            $ 0.00                      $ 26,378.37


 G The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                      Total Loss**              Restitution Ordered             Priority or Percentage
  United States                                                              $26,378.37                     $26,378.37    paid in full




 TOTALS                               $                   26,378.37           $                  26,378.37


 ✔
 G     Restitution amount ordered pursuant to plea agreement $            26,378.37

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       G the interest requirement is waived for the            G fine     G restitution.
       G the interest requirement for the          G fine       G     restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
                  Case 5:18-cr-00099 Document 66 Filed 05/16/19 Page 7 of 7 PageID #: 321
$2% 5HY -XGJPHQWLQD&ULPLQDO&DVH
                       Sheet 6 — Schedule of Payments

                                                                                                               Judgment — Page      7      of           7
DEFENDANT: MANUEL C. BARIT
CASE NUMBER: 5:18-cr-00099-01

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A     G Lump sum payment of $                                   due immediately, balance due

           G      not later than                                    , or
           G      in accordance with     G    C,    G    D,    G     E, or      G F below; or
B     G Payment to begin immediately (may be combined with                   G C,         G D, or      G F below); or
C     G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D     G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     G Payment during the term of supervised release will commence within                     (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F     G
      ✔ Special instructions regarding the payment of criminal monetary penalties:
       Both the $26,378.37 restitution and the $100 special assessment have been paid in full.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



G Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
G
       $37,157.52, more or less, in United States Currency, as more fully set forth in the "Preliminary Order of
       Forfeiture" (Document 59) entered in this matter on March 14, 2019.
Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
